I dissent. The important fact is whether Hanson, on August 31, 1926, deposited in his account as guardian $1,000 belonging to the ward. If that money was neither Hanson's nor the ward's but was defendant's money, which under his agreement of purchase with Hanson was to be used to release the pledged stock defendant had bought, then it never rightfully became a part of the ward's funds. Unless this $1,000 which defendant charged off the ward's account on the next day, September 1, 1926, was rightfully the ward's money, the crime charged against defendant was not established. I think the erroneous rulings referred to in the opinion prevented defendant from clearly laying before the jury the agreement between Hanson and defendant concerning the purchase of the former's interest *Page 228 
in the bank and the part this ward's account was to have in the transaction. Since apparently the agreement was not in writing, at least in so far as concerned the guardian's account, the only way to prove it was by the conversations between Hanson and defendant. No connected story of such conversations was permitted. In my opinion there should be a new trial.